Citation Nr: 1502498	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right leg, right ankle, and right fibia/tibia disorder, to include as secondary to the non-service-connected right foot disorder. 

2.  Entitlement to service connection for a right foot disorder. 

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the non-service-connected right foot disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to June 1979. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.  

Pursuant to his September 2012 request, in June 2013, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO.  As the Veteran failed to report for his scheduled hearing, but has not shown good cause for not appearing, or requested rescheduling of the hearing, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

In March 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Board notes that additional lay evidence was submitted after the most recent readjudication of these claims in the September 2014 Supplemental Statement of the Case (SSOC), and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these records consist of statements and letters previously submitted to VA and do not constitute new evidence.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.



FINDINGS OF FACT

1.  The Veteran does not have a current right leg, right ankle, or right fibia/tibia disorder.

2.  The Veteran's current right foot disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

3.  The Veteran's current lumbar spine disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a right leg, right ankle, and right tibia/fibia disorder, to include as secondary to the non-service-connected right foot disorder, is not established.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Service connection for a right foot disorder is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for a lumbar spine disorder, to include as secondary to the non-service-connected right foot disorder, is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter included information regarding establishing service connection on a secondary basis.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His military entrance examination, his personnel records, and post-service private treatment records have been obtained.  During his appeal, the Veteran authorized VA to obtain his private treatment records from Woodland Park Hospital, Legacy Emmanuel Hospital, and Parkrose Chiropractors.  The RO made attempts to obtain these records, and was informed by the facilities that these records could not be located.  The Veteran was notified in an April 2010 letter and at his April 2012 Decision Review Officer (DRO) informal conference that these private treatment records could not be obtained.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Here, the Veteran's STRs, with the exception of his military entrance examination, could not be located despite several attempts by the RO.  A formal finding that the STRs were unavailable was issued in December 2008, and the Veteran was informed of this unavailability in January 2009.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claims with these heightened duties in mind. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in July 2012 and May 2014, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board notes that while VA examinations have been conducted, medical opinions on the issues of direct service connection for the lumbar spine disorder and right leg/right ankle disorder claims have not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran does not have a current right leg, right ankle, and/or right tibia/fibia diagnosis and which does not reflect competent evidence showing a nexus between his active military service and his current lumbar spine disorder, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service treatment records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds no basis for a VA medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the lumbar spine disorder and right leg/right ankle disorder claims.

The Board is also satisfied as to substantial compliance with its March 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter in April 2014, and providing him with the appropriate release form (VA Form 21-4142) to obtain any private treatment records that had not already been identified.  The Veteran, did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  The remand also included scheduling the Veteran for another VA examination and medical opinion, which were provided in May 2014.  Finally, the remand included readjudicating the claims, which was accomplished in the September 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.





	(CONTINUED ON NEXT PAGE)

II.  Service Connection

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Right Leg and Right Ankle Disorder

The Veteran seeks service connection for a right leg and right ankle disorder.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has current right leg, right ankle, and/or right tibia/fibia diagnoses.  The Veteran was afforded a VA examination in July 2012 to determine the nature of his right leg, right ankle, and right tibia/fibia.  The VA examination found the Veteran's right leg and right ankle to be normal, and did not provide any current diagnoses.  Instead, the examiner found that the Veteran had a "history of" a fibia fracture and a "history of" a tibia fracture.  However, the Veteran's medical history does not constitute a current diagnosis for purposes of establishing service connection.  X-rays of the right ankle taken at the VA examination were also negative for any abnormalities.  This is the only pertinent medical evidence of record dated since the Veteran filed his service connection claim in April 2008.  There are no post-service treatment records in the claims file dated since April 2008.  The Veteran has not alleged any current treatment for his right leg, right ankle, and/or right tibia/fibia.  The May 2014 VA examination did not address his right leg, right ankle, and right tibia/fibia.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, clinical diagnoses related to the Veteran's right leg, right ankle, and right tibia/fibia have not been of record since the service connection claim was initially filed in April 2008.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for a right leg, right ankle, and right tibia/fibia disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a current right leg, right ankle, and/or right fibia/tibia disorder, this issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a right leg disorder, right ankle disorder, and/or right tibia/fibia disorder.  The claims file does not contain any medical examinations diagnosing the Veteran with a current right leg disorder, right ankle disorder, and/or right tibia/fibia disorder.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a right leg disorder, right ankle disorder, and right tibia/fibia disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for right leg disorder, right ankle disorder, and right tibia/fibia disorder is denied.

C.  Right Foot Disorder 

The Veteran seeks service connection for a right foot disorder. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  The Veteran underwent a VA examination in July 2012.  The VA examiner diagnosed right foot metatarsalgia and moderate malunion of the metatarsal bones of the right foot.  The examiner noted that imaging studies revealed degenerative or traumatic arthritis of the second, third, and fourth metatarsals of the right foot.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs could not be located despite several attempts by the RO.  A formal finding that the STRs were unavailable was issued in December 2008, and the Veteran was informed of this unavailability in January 2009.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington, 19 Vet. App. at 362; O'Hare, 1. Vet. App. at 367.  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind. 

The Veteran submitted a copy of a letter postmarked in May 1979 that he wrote to his family while in service.  In this letter, the Veteran stated, "I slipped and fell while marching and broke my foot.  I'm ok but got a cast.  Boy it sure hurts."  The Veteran's mother also submitted a statement in November 2014, in which she stated that the Veteran was on crutches and had a cast on his foot when he returned from his military graduation.  Furthermore, an X-ray from August 1986 showed an old non-union of the fourth metatarsal of the right foot.  A patient history from September 1992 showed a history of right foot fracture in 1979.  At an April 2012 DRO informal conference, the Veteran testified he was marching while in AIT after Boot Camp and put his foot down wrong and broke his right foot.  The right foot was X-rayed and a cast was put in place at the base hospital.  There was in-service outpatient treatment only.  The Veteran stated that this occurred in May or June of 1979.  He remembered the military doctor showing him the X-ray and pointing out a fracture or break in the foot.  He testified that his right foot was symptomatic after that, but then was reinjured or aggravated by additional injuries since his active military service.  This evidence suggests an in-service injury.  The Veteran's active duty ended in June 1979.

The first post-service relevant complaint was in an August 1986 private treatment record, which documented that the Veteran had been in a motorcycle accident.  At that time, the Veteran fractured his second, third, and fourth metatarsals of his right foot.  Again, the Veteran's active duty ended in 1979.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Post-service private treatment records dated in September 1992 also show that the Veteran fractured his fourth and fifth metatarsals of his right foot during a work injury.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in July 2012, the Veteran told the VA examiner that he injured his right foot during active duty while marching.  He stated that his fracture of the fourth metatarsal was treated in a cast during his active military service.  Following a review of the claims file (to include the letter from the Veteran to his family describing his in-service broken foot and his post-service treatment records) and a physical examination of the Veteran, the VA examiner determined that the Veteran's current right foot disorder was less likely than not (less than 50 percent probability) incurred in or caused by his in-service injury.  Instead, the examiner concluded that the Veteran's right foot condition was more likely caused by a 1986 motorcycle accident, which resulted in the fracture of the second, third, and fourth metatarsals of the right foot.  The examiner presumed that only the fourth metatarsal was affected by the injury during service, "as this was the only bone with callous formation consistent with prior fracture at the time of xray in 1986, when the other metatarsal fractures occurred."  The examiner stated that fractures of the second or third metatarsal that are displaced typically are the result of a crush injury, not one related to overuse, like marching (base of the fifth metatarsal is a more common injury in this setting).

The Veteran was afforded another VA examination in May 2014 by the July 2012 VA examiner.  Following another physical examination of the Veteran and a review of the claims file (to include the letter from the Veteran to his family describing his in-service broken foot and his post-service treatment records), the VA examiner determined that the Veteran's current right foot disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's current fourth metacarpal condition was more likely caused by the motorcycle accident in 1986 than during service.  The injury during service presumably only affected the 4th metatarsal, as this was the only bone with callous formation consistent with the prior fracture at the time of the X-ray in 1986 (without evidence of arthritis), when the other metatarsal fractures occurred.  Fractures of the second or third metatarsal that are displaced typically are the result of crush injury, not one related to overuse, like marching (base of the fifth metatarsal is a more common injury in this setting).  Because of this, the examiner found that there was no relationship between the current fourth metatarsal condition and the second and third metatarsal conditions.  The examiner also determined that the current fourth metatarsal condition was not aggravated by these other conditions.

The VA examiner clearly reviewed the evidence in the claims folder, to include the Veteran's lay statements, the Veteran's in-service letters to his family, and the post-service treatment records.  He provided medical opinions that are supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current right foot disorder - namely, the post-service motorcycle accident in 1986.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  As the evidence is not in equipoise, service connection for a right foot disorder is not warranted.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from August 1986, over seven years after the Veteran's military separation in June 1979.  Furthermore, the record contains two post-service injuries to the right foot in August 1986 and September 1992.  These post-service injuries demonstrate that the Veteran has not had continuous right foot symptoms since his active military service; instead, there are superseding causes.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the right foot.  As stated above, the earliest post-service medical treatment records are dated from 1986, and the Veteran was separated from the active duty in 1979.  No diagnosis of arthritis of the right foot was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements of record from the Veteran and his mother regarding his in-service incurrence.  The Board acknowledges that the Veteran and his mother are competent, even as laypersons, to attest to factual matters of which they first-hand knowledge.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, the Veteran is competent to report that he injured his right foot during his active military service, which resulted in his current right foot disorder.  The Veteran's mother is also competent to state that the Veteran was on crutches and had a cast on his foot following his military graduation.  However, the Board must still weigh these lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's and his mother's statements concerning the etiology of the Veteran's right foot disorder to be credible, since his post-service treatment records document two injuries to his right foot following the initial in-service injury and since the Veteran first reported right foot symptoms following his active duty in 1986 when he was in a motorcycle accident.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a right foot disorder until seven years after the Veteran's military service ended in 1979 and which contains only negative nexus medical opinions. 

For the reasons set forth above, the Board finds that the Veteran's and his mother's lay statements arguing that the Veteran's in-service right foot symptoms are the same symptoms he is currently experiencing are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a right foot disorder. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a right foot disorder is not warranted.

D.  Lumbar Spine Disorder 

The Veteran seeks service connection for a lumbar spine disorder, to include as secondary to the non-service-connected right foot disorder.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in July 2012 the Veteran was diagnosed with chronic lumbar strain with associated mild degenerative changes.  Arthritis of the lumbar spine was also confirmed by an X-ray taken at the examination.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs could not be located despite several attempts by the RO.  A formal finding that the STRs were unavailable was issued in December 2008, and the Veteran was informed of this unavailability in January 2009.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington, 19 Vet. App. at 362; O'Hare, 1. Vet. App. at 367.  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind.  

However, the Veteran does not allege, and the post-service evidence does not suggest, that he injured his lumbar spine during his active military service.  The Veteran only alleges that he injured his right foot during his active military service.

The first post-service relevant complaint of the lumbar spine was at the July 2012 VA examination, which was scheduled for the purposes of establishing VA compensation benefits.  Again, the Veteran's active duty ended in 1979.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, there is no positive medical nexus evidence in the claims file, to include any medical opinions linking his lumbar spine disorder to his in-service foot injury.  As previously stated, a VA medical opinion on the issue of direct service connection is not necessary in this case.  The treatment records do not provide any supporting evidence.  For all of these reasons, service connection on a direct basis for a lumbar spine disorder is not warranted.

The Veteran's claim can also not be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from July 2012, which was over thirty years after the Veteran's military separation in 1979 and which was reported for the purposes of establishing VA compensation benefits.  There are no post-service treatment records pertaining to the lumbar spine.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of his lumbar spine.  As stated above, the earliest post-service medical treatment records are dated from 2012, and the Veteran was separated from the active duty in 1979.  No diagnosis of arthritis of the lumbar spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Further, the Veteran claims that his current lumbar spine disorder is caused by or aggravated by his non-service-connected right foot disorder.  However, as stated above, service connection is not being awarded for the right foot disorder.  Secondary service connection requires an already service-connected disability in order for the non-service-connected disorder to be granted.  Here, the right foot disorder is not service-connected and thus secondary service connection cannot be awarded for the lumbar spine disorder.  38 C.F.R. § 3.310.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether the Veteran's lumbar spine disorder was caused or aggravated by his non-service-connected right foot disorder, to include the in-service right foot injury, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The evidence of record does not contain any competent medical opinions linking his lumbar spine to his active military service, to include his non-service-connected right foot disorder.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

For the reasons set forth above, the Board finds that the Veteran's lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a lumbar spine disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to the non-service-connected right foot disorder, is not warranted.


ORDER

Entitlement to service connection for a right leg, right ankle, and right tibia/fibia disorder, to include as secondary to the non-service-connected right foot disorder, is denied. 

Entitlement to service connection for a right foot disorder is denied. 

Entitlement to service connection for a lumbar spine disorder, to include as secondary to the non-service-connected right foot disorder, is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


